COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00327-CV


IN RE ERIC RANDALL HINKLE                                               RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed for want of jurisdiction. See

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)

(holding that the court of criminal appeals is the “only court with jurisdiction in

final post-conviction felony proceedings”); In re McAfee, 53 S.W.3d 715, 717

(Tex. App.—Houston [1st Dist.] 2001, no pet.) (“[W]hile the courts of appeals

have mandamus jurisdiction in criminal matters, only the Texas Court of Criminal




      1
       See Tex. R. App. P. 47.4, 52.8(d).
Appeals    has   jurisdiction   in   final   post-conviction   felony    proceedings.”).

Accordingly, relator’s petition is dismissed for want of jurisdiction.



                                                      PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: August 13, 2012




                                       2